NUMBER 13-10-00433-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
___________________________________________________________

WILLIAM G. HOLLOWAY,                                                APPELLANT,

                                        v.

IRMA CANTU HOLLOWAY,                              APPELLEE.
____________________________________________________________

             On Appeal from the 444th District Court
                  of Cameron County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
                  Before Justices Yañez, Garza, and Benavides
                       Memorandum Opinion Per Curiam

      Appellant, William G. Holloway, attempted to perfect an appeal from a judgment

entered by the 444th District Court of Cameron County, Texas, in cause number

1988-12-7528-H. Judgment in this cause was signed on March 29, 2010. A motion for

new trial was filed on April 28, 2010. Pursuant to Texas Rule of Appellate Procedure
26.1, appellant=s notice of appeal was due on June 28, 2010, but was not filed until July

26, 2010.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the

predecessor to Rule 26). However, appellant must provide a reasonable explanation for

the late filing: it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins,

140 S.W.3d 462, 462 (Tex. App.BAmarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567

(Tex. App.BWaco 2002, no pet.).

       On August 4, 2010, the Clerk of this Court notified appellant of this defect so that

steps could be taken to correct the defect, if it could be done. Appellant was advised

that, if the defect was not corrected within ten days from the date of receipt of this Court=s

letter, the appeal would be dismissed. Appellant responded by filing an “Amended

Motion to Cure Defect is Notice of Appeal,” stating that appellant did not know whether a

motion for new trial was granted until July 23, 2010, when he went to the District Clerk’s

office. Appellant asserts that the earliest he could have filed a notice of appeal was

within ninety days of that date and by filing his notice of appeal within those ninety days,

                                              2
he has effectively cured any defect in his notice of appeal. Appellee has filed a motion to

dismiss for want of jurisdiction, notice of defect in notice of appeal that cannot be

corrected, and response to motion to cure defect.

       Although appellant has responded with an explanation regarding filing the notice of

appeal, appellant’s notice of appeal was filed beyond the fifteen-day grace period

provided by rule 26.3. The Court, having examined and fully considered the documents

on file and appellant=s failure to timely perfect his appeal, is of the opinion that the appeal

should be dismissed for want of jurisdiction. Appellant’s amended motion to cure defect

is DENIED.      Appellee’s motion to dismiss for want of jurisdiction is GRANTED.

Accordingly, the appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See

TEX. R. APP. P. 42.3(a).



                                                   PER CURIAM

Delivered and filed the
21st day of October, 2010.




                                              3